UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 28, 2009 Waste2Energy Holdings, Inc. (Formerly known as Maven Media Holdings, Inc.) (Exact name of registrant as specified in its charter) Delaware 333-151108 26-2255797 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) 1185 Avenue of the Americas, 20 th Floor
